                             1
                             2                                                                     JS-6
                             3
                             4
                             5
                             6
                             7
                             8
                             9                              UNITED STATES DISTRICT COURT
                             10                         CENTRAL DISTRICT OF CALIFORNIA
                             11   DUC UONG and TONY NGUYEN, on                  Case No. 8:18-cv 02169- MWF (JCx)
                             12   behalf of themselves and all others similarly
COHELAN KHOURY & SINGER




                                                                                ORDER DISMISSING ENTIRE
                                  situated,                                     ACTION
   605 C Street, Suite 200




                             13
    San Diego, CA 92101




                             14                Plaintiff,
                                        v.
                             15
                             16   BANK OF AMERICA, NATIONAL
                                  ASSOCIATION, a Delaware corporation;
                             17
                                  BRETT ROBINSON, an individual residing Complaint filed: July 11, 2018
                             18   in the State of California, and DOES 1 Removed:         December 7, 2018
                                  through 100, inclusive,                Trial date:      None set
                             19
                             20                Defendants.
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                  Order Dismissing Action                            Case No. 8:18-cv 02169- MWF (JCx)
                             1          The Court having considered the Parties Joint Stipulation for Order Dismissing
                             2    Entire Action, and for GOOD CAUSE having been shown, HEREBY ORDERS as
                             3    follows:
                             4          1.     The individual claims of Plaintiff Duc Uong against Defendant Bank of
                             5    America, National Association are hereby dismissed in their entirety with prejudice
                             6    pursuant to Fed. R. Civ. P. 41(a)(1) and (2).
                             7          2.     The individual claims of Plaintiff Duc Uong against Defendant Brett
                             8    Robinson are hereby dismissed in their entirety with prejudice pursuant to Fed. R.
                             9    Civ. P. 41(a)(1) and (2).
                             10         3.     The individual claims of Plaintiff Tony Nguyen against Defendant Bank
                             11   of America, National Association are hereby dismissed in their entirety with prejudice
                             12   pursuant to Fed. R. Civ. P. 41(a)(1) and (2).
COHELAN KHOURY & SINGER
   605 C Street, Suite 200




                             13         4.     The individual claims of Plaintiff Tony Nguyen against Defendant Brett
    San Diego, CA 92101




                             14   Robinson are hereby dismissed in their entirety with prejudice pursuant to Fed. R.
                             15   Civ. P. 41(a)(1) and (2).
                             16         5.     The putative class claims against Defendants Bank of America, National
                             17   Association and Brett Robinson are hereby dismissed in their entirety without
                             18   prejudice pursuant to Fed. R. Civ. P. 41(a)(1) and (2). A class has not been certified
                             19   and no notice was sent to a prospective class.
                             20         6.     Each party shall bear his/her/its own costs and attorneys’ fees.
                             21         IT IS SO ORDERED.
                             22
                             23   Dated: March 22, 2019
                                                                                  Hon. Michael W. Fitzgerald
                             24
                                                                                  United States District Court
                             25
                             26
                             27
                             28
                                                                             -1-
                                  Order Dismissing Action                                  Case No. 8:18-cv 02169- MWF (JCx)
